Citation Nr: 1602948	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure as secondary to service-connected diabetes mellitus,  coronary artery disease, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from September 1965 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2014, the Board originally denied entitlement to the benefit sought.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a joint motion for partial remand that vacated the July 2014 decision regarding this issue, and remanded the matter to the Board to obtain an additional VA examination and medical opinion.  The Board accordingly remanded the case to the RO for this development in March 2015, and as all remand actions have been completed, the case returns to the Board for readjudication.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the aggregate of the Veteran's service-connected COPD, diabetes mellitus, and coronary artery disease aggravated his congestive heart failure. 


CONCLUSION OF LAW

The criteria for secondary service connection for congestive heart failure have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  

The Veteran is currently service connected for diabetes mellitus (effective February 1, 2008), coronary artery disease (effective October 2, 2008), and COPD (effective February 1, 2008).  He also carries a current diagnosis of congestive heart failure.  See, e.g., September 2015 VA examination report.  

In September 2015, the Veteran was afforded a VA heart examination in order to comprehensively address whether any of his service-connected disabilities, either alone or in the aggregate, caused or aggravated his congestive heart failure.  The VA examiner reported detailed findings and provided an adequate rationale to support each of the medical opinions she expressed.  She determined, in essence, that given the complexity of the Veteran's multiple medical conditions, it was difficult to isolate a particular condition as the cause of the Veteran's congestive heart failure without resorting to speculation.  She did note a close relationship between the Veteran's COPD (which is service connected) and his heart disease in general. 

When considering the question of aggravation, the VA examiner concluded that the aggregate of the Veteran's service-connected disabilities (including diabetes mellitus, coronary artery disease, and COPD) aggravated his congestive heart failure.  In her explanation, she discussed the various processes of the circulatory and respiratory systems and how the different conditions at issue in this case were comorbid and, in combination, aggravated the Veteran's congestive heart failure.

In short, the Veteran is shown to have a current diagnosis of congestive heart failure, and he is currently service connected for diabetes mellitus, coronary artery disease, and COPD.  A VA examiner has provided a comprehensive medical opinion finding that the combination of the Veteran's service-connected conditions aggravated his congestive heart failure.  As all three elements of the Veteran's secondary service connection claim are met, the grant of the benefit is warranted.      


ORDER

Service connection for congestive heart failure is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs